Case 0:19-cv-60270-RKA
         Case: 3:18-cv-00330-wmc
                         Document 29-1
                                  Document
                                       Entered
                                           #: 58
                                               on Filed:
                                                  FLSD 10/18/19
                                                         Docket 11/06/2019
                                                                  Page 1 of 11
                                                                            Page 1 of 28



                                IN THE UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WISCONSIN

              STATIC MEDIA LLC,
                              Plaintiff,                                   Case No.: 18-CV-330
                      v.
              LEADER ACCESSORIES LLC,
                              Defendant.

                   PLAINTIFF STATIC MEDIA LLC’S MOTION FOR SANCTIONS
                      AGAINST DEFENDANT LEADER ACCESSORIES, LLC


          Plaintiff Static Media LLC (“Static Media”) files its Motion for Sanctions Against

   Defendant Leader Accessories, LLC and, in support, shows the Court as follows:

                                           INTRODUCTION

          Static Media recently learned that Defendant Leader Accessories, LLC (“Leader”)

   disclosed certain deposition transcripts and exhibits from this case, which had been designated by

   Static Media as containing confidential and highly-confidential information pursuant to the

   protective order entered in this case, to counsel for another defendant in another lawsuit involving

   Static Media pending in a federal district court in Florida. Leader is not a party to that lawsuit.

   Static Media was made aware of Leader’s unauthorized disclosure of this confidential and highly-

   confidential information by the defendant’s counsel in that case, who has used that information to

   assert defenses related to Static Media’s calculation of damages and the reasonable royalty owed

   to Static Media in that other pending case. Leader’s disclosure of Static Media’s confidential and

   highly-confidential information constitutes a willful and bad faith violation of the protective order

   in this case, which expressly prohibits the disclosure of such information to third parties or the use

   of such information for purposes other than in this litigation.         Accordingly, Static Media

   respectfully requests that the Court impose appropriate sanctions on Leader and its counsel

                                                         1
Case 0:19-cv-60270-RKA
         Case: 3:18-cv-00330-wmc
                         Document 29-1
                                  Document
                                       Entered
                                           #: 58
                                               on Filed:
                                                  FLSD 10/18/19
                                                         Docket 11/06/2019
                                                                  Page 2 of 11
                                                                            Page 2 of 28



   pursuant to Fed. R. Civ. P. 37 and the Court’s inherent power to sanction bad faith litigation

   misconduct.

                         FACTUAL AND PROCEDURAL BACKGROUND

      I.        The Court Enters The Protective Order In This Case.

           On September 14, 2018, Static Media and Leader filed their Joint Motion for Stipulated

   Protective Order [Doc. 13], in which they requested that the Court enter the proposed Stipulated

   Protective Order (the “Protective Order”) allowing them to designate certain documents and

   information produced in this case as Confidential or Highly Confidential – Trial Counsels’ Eyes

   Only information. See Declaration of Vincent Bushnell, Esq. (“Bushnell Decl.”) Exhibit A [Dkt.

   13-1]. The Court entered the Protective Order on the same day. See Bushnell Decl. Exhibit B

   [Dkt. 14].

           Pursuant to paragraphs 2 and 8 of the Protective Order, Static Media’s counsel designated

   certain testimony and exhibits in the following deposition transcripts as either Confidential or

   Highly Confidential – Trial Counsels’ Eyes Only: the Deposition of Gary M. Glazer dated January

   24, 2019 (“Glazer Deposition”) and the Deposition of Anthony DoVale, Jr. dated January 24, 2019

   (“DoVale Deposition”). Both the Glazer Deposition and DoVale Deposition transcripts were filed

   under seal in this case. [See Doc. 21, 22.] Those deposition transcripts remain under seal as of

   the filing of this Motion.

           The transcripts for the Glazer Deposition and DoVale Deposition are marked as

   Confidential on each of their cover pages and on each page of testimony. [Id.] Moreover, Static

   Media’s counsel made specific designations of Confidential and Highly Confidential – Trial

   Counsels’ Eyes Only testimony and exhibits in each transcript in accordance with paragraph 8 of

   the Protective Order, including testimony related to the Licensing and Royalty Agreement between



                                                      2
Case 0:19-cv-60270-RKA
         Case: 3:18-cv-00330-wmc
                         Document 29-1
                                  Document
                                       Entered
                                           #: 58
                                               on Filed:
                                                  FLSD 10/18/19
                                                         Docket 11/06/2019
                                                                  Page 3 of 11
                                                                            Page 3 of 28



   Static Media and Belnick, Inc. dated November 11, 2015 (the “Licensing Agreement”) and Static

   Media’s sales and revenue information. [Id.]

            Static Media agreed to remove any confidentiality designations for a handful of pages from

   the Glazer Deposition and DoVale Deposition transcripts in connection with Leader’s Motion for

   Summary Judgment of Invalidity, or in the Alternative, Non-Infringement. However, Static Media

   has never agreed to remove or de-designate any other Confidential or Highly Confidential – Trial

   Counsels’ Eyes Only designations made by Static Media in those deposition transcripts. [See Doc.

   28-30; Bushnell Decl. ¶ 3.]      Nor has Leader ever requested that Static Media change the

   designation of any information or document in either the Glazer Deposition or DoVale Deposition

   pursuant to paragraph 12 of the Protective Order. (Bushnell Decl., ¶ 4.)

            Under paragraph 3 of the Protective Order, all confidential information designated under

   the Protective Order “shall be used solely for the purpose of this action and no person receiving

   such information or documents shall, directly or indirectly, transfer, disclose or communicate in

   any way the information or the contents of the documents to any person other than those specified

   in paragraph 4.” [See Bushnell Decl. Exhibit A.] Paragraphs 4 and 5 of the Protective Order

   specify who may access Confidential and Highly Confidential – Trial Counsels’ Eyes Only

   information, respectively. [Id.] Paragraph 16 of the Protective Order states that it “shall remain

   in effect after the final action, unless otherwise ordered by the Court, and the Court shall retain

   jurisdiction over the parties for enforcement of the provisions.” [Id.]

      II.      Static Media Learns That Leader Has Disclosed The Glazer Deposition and
               DoVale Deposition Transcripts In Violation Of The Protective Order.

            On January 30, 2019, Static Media filed its Complaint asserting claims of patent

   infringement against OJCommerce, LLC (“OJCommerce”) in the case styled as Static Media LLC

   v. OJCommerce, LLC, Case No. 0:19-cv-60270, U.S.D.C. for the Southern District of Florida (the

                                                        3
Case 0:19-cv-60270-RKA
         Case: 3:18-cv-00330-wmc
                         Document 29-1
                                  Document
                                       Entered
                                           #: 58
                                               on Filed:
                                                  FLSD 10/18/19
                                                         Docket 11/06/2019
                                                                  Page 4 of 11
                                                                            Page 4 of 28



   “Florida Action”), through Static Media’s lead counsel in that case, Susan V. Warner.1 On October

   8, 2019, OJCommerce filed its Answer and Affirmative Defenses to Plaintiff’s Amended

   Complaint in the Florida Action through its lead counsel in that case, Shlomo Y. Hecht.

           On September 26, 2019, Ms. Warner placed a call to Mr. Hecht, at approximately 4:57

   p.m. (Declaration of Susan V. Warner, Esq (“Warner Decl.”), ¶ 5.) Ms. Warner was returning

   Mr. Hecht’s call from earlier in the afternoon. (Id.) The parties had been in engaged in settlement

   discussions and the purpose of the call was to continue those discussions. (Id.) The call lasted for

   approximately 10 minutes. (Id.)

           In the course of the telephone call, Mr. Hecht informed Ms. Warner that OJCommerce had

   entered into a joint defense agreement with Leader, and that Leader had disclosed to OJCommerce

   all of the discovery materials, including the Glazer Deposition and DoVale Deposition transcripts

   and exhibits, from this case. (Id. at ¶ 6.) Mr. Hecht specifically mentioned being in possession of

   the Licensing and Royalty Agreement between Static Media and Belnick, Inc. dated November

   11, 2015 (the “Licensing Agreement”), and that he had knowledge of the specific terms of the

   Licensing Agreement, including terms related to the royalty paid to Static Media under that

   agreement. (Id. at ¶ 7.)

           Static Media has not produced the Licensing Agreement or any other documents from this

   case in the Florida Action. (Id. at ¶ 9.) Nor has Static Media disclosed its sales or revenue

   information to OJCommerce in the Florida Action. (Id. at ¶ 10.) Moreover, Static Media has

   never agreed to allow Leader to disclose any information or documents designated as Confidential

   or Highly Confidential – Trial Counsels’ Eyes Only by Static Media to any third party, including



   1
    The Court may take judicial notice of the pleadings in the Florida Action. See Fed. R. Evid. 201(b); Fed.
   R. Evid. 803(8); Gen. Elec. Capital Corp. v. Lease Resolution Corp., 128 F.3d 1074, 1081–82 (7th Cir.
   1997).

                                                           4
Case 0:19-cv-60270-RKA
         Case: 3:18-cv-00330-wmc
                         Document 29-1
                                  Document
                                       Entered
                                           #: 58
                                               on Filed:
                                                  FLSD 10/18/19
                                                         Docket 11/06/2019
                                                                  Page 5 of 11
                                                                            Page 5 of 28



   OJCommerce. (Bushnell Decl., ¶ 5.) Like Leader, OJCommerce sells stadium chairs that compete

   with those sold by Static Media. (Id. at ¶ 6.)

                         ARGUMENT AND CITATION TO AUTHORITY

      I.      Standard of Review.

           In this Court, a “protective order is not a paper tiger.” Frazier v. Layne Christensen Co.,

   2005 U.S. Dist. LEXIS 2358 at *12 (W.D. Wis. Feb. 11, 2005) (J. Crocker). Rather, this Court

   enforces its protective orders through sanctions imposed pursuant to Fed. R. Civ. P. 37 (“Rule

   37”), which include “treating as contempt of court the failure to obey” a protective order. See Rule

   37(b)(2)(A)(vii); GQ Sand, LLC v. Range Mgmt. Sys., LLC, 278 F. Supp. 3d 1115, 1125 (W.D.

   Wis. 2017) (J. Conley) (holding the defendants’ attorneys in civil contempt for violating protective

   order by using confidential materials for a purpose unrelated to lawsuit); Frazier, 2005 U.S. Dist.

   LEXIS 2358 at *12.

           In addition, a “district court has inherent power ‘to fashion an appropriate sanction for

   conduct which abuses the judicial process.’” Salmeron v. Enter. Recovery Sys., 57 F.3d 787, 793

   (7th Cir. 2009) (quoting Chambers v. NASCO, Inc., 501 U.S. 32, 44-45 (1991)). “Sanctions meted

   out pursuant to the court’s inherent power are appropriate where the offender has willfully abused

   the judicial process or otherwise conducted litigation in bad faith.” Id. (citing Maynard v. Nygren,

   332 F.3d 462, 470-71 (7th Cir. 2003)).

           “A district court certainly can consider the extent of the prejudice to the opposing party

   when determining an appropriate sanction. But a district court’s inherent power to sanction for

   violations of the judicial process is permissibly exercised not merely to remedy prejudice to a

   party, but also to reprimand the offender and ‘to deter future parties from trampling upon the

   integrity of the court.’” Salmeron, 57 F.3d at 797 (quoting Dotson v. Bravo, 321 F.3d 663, 668



                                                        5
Case 0:19-cv-60270-RKA
         Case: 3:18-cv-00330-wmc
                         Document 29-1
                                  Document
                                       Entered
                                           #: 58
                                               on Filed:
                                                  FLSD 10/18/19
                                                         Docket 11/06/2019
                                                                  Page 6 of 11
                                                                            Page 6 of 28



   (7th Cir. 2003)). Accordingly, sanctions “must be sufficient to constitute actual punishment and

   must serve as a specific and general deterrent to future violations in this case and others.” Frazier,

   2005 U.S. Dist. LEXIS 2358 at *12. “The Supreme Court has stated that ‘Rule 37 sanctions must

   be applied diligently both ‘to penalize those whose conduct may be deemed to warrant such a

   sanction, [and] to deter those who might be tempted to such conduct in the absence of such a

   deterrent.’” Encap, LLC v. Scotts Co., LLC, 2014 U.S. Dist. LEXIS 160156 at *9 (E.D. Wis. Nov.

   14, 2014) (quoting Roadway Exp., Inc. v. Piper, 447 U.S. 752, 763-64 (1980)).

            Sanctions for violation of a protective order may include monetary fines under Rule

   37(b)(2) as well an award of attorneys’ fees and costs under Rule 37(b)(C). See, e.g., Frazier,

   2005 U.S. Dist. LEXIS 2358 at *3, 12 (sanctioning plaintiffs and their attorneys for each violation

   of protective order because “plaintiffs’ attorneys’ sloppy handling of this matter merits its own

   sanction.”); Encap, LLC, 2014 U.S. Dist. LEXIS 160156 at *10 (sanctioning plaintiff’s counsel

   for violating protective order with an award of attorneys’ fees and costs and accounting); see also

   Rule 37(b)(2)(A)(vii) and (C).

      II.      Leader And Its Counsel Should Be Sanctioned For Their Violations Of The
               Protective Order.

            As admitted by OJCommerce’s counsel in the Florida Action, Leader’s counsel in this

   case willfully and intentionally disclosed information designated by Static Media as Confidential

   and Highly-Confidential– Trial Counsels’ Eyes Only under the Protective Order to OJCommerce,

   including all of the testimony and exhibits of the Glazer Deposition and DoVale Deposition.

   (Warner Dec., ¶¶ 6-7.) Moreover, OJCommerce has used information contained in the Glazer

   Deposition and DoVale Deposition against Static Media in the Florida Action, including in

   asserting defenses related to the calculation of Static Media’s damages and the reasonable royalty

   owed to Static Media under the terms of its Licensing Agreement. (Id.)

                                                         6
Case 0:19-cv-60270-RKA
         Case: 3:18-cv-00330-wmc
                         Document 29-1
                                  Document
                                       Entered
                                           #: 58
                                               on Filed:
                                                  FLSD 10/18/19
                                                         Docket 11/06/2019
                                                                  Page 7 of 11
                                                                            Page 7 of 28



          Both the Glazer Deposition and DoVale Deposition transcripts and exhibits contain

   information regarding Static Media’s specific sales, revenues and customers as well as the License

   Agreement related to Static Media’s own stadium seat. [See Doc. 21, 22.] Such testimony and

   exhibits were expressly designated as Confidential or Highly Confidential – Trial Counsels’ Eyes

   Only by Static Media’s counsel during those depositions pursuant to paragraphs 2 and 8 of the

   Protective Order. [Id.] Each of those transcripts further are designated as Confidential on their

   cover pages and on each page of testimony. [Id.] The exhibits to those depositions also were

   separately designated as Confidential or Highly Confidential – Trial Counsels’ Eyes Only, where

   appropriate. [Id.] Moreover, the Glazer Deposition and DoVale Deposition were both filed under

   seal in this case, and they remain under seal as of the filing of this Motion. [Id.] Accordingly,

   the Glazer Deposition and DoVale Deposition plainly and undeniably contain information

   protected from disclosure under the terms of the Protective Order and the sealing procedures of

   this Court.

           Under paragraph 3 of the Protective Order, all confidential information designated under

   the Protective Order “shall be used solely for the purpose of this action and no person receiving

   such information or documents shall, directly or indirectly, transfer, disclose or communicate in

   any way the information or the contents of the documents to any person other than those specified

   in paragraph 4.” [See Bushnell Decl. Exhibit A.] Paragraphs 4 and 5 of the Protective Order

   specify who may access Confidential and Highly Confidential – Trial Counsels’ Eyes Only

   information, respectively. [Id.] Importantly, none of these provisions of the Protective Order

   allow Leader or its counsel to disclose information designated by Static Media as Confidential or

   Highly Confidential – Trial Counsels’ Eyes Only to a third-party for use in another lawsuit against

   Static Media or otherwise. [Id.] By disclosing the Glazer Deposition and DoVale Deposition to



                                                       7
Case 0:19-cv-60270-RKA
         Case: 3:18-cv-00330-wmc
                         Document 29-1
                                  Document
                                       Entered
                                           #: 58
                                               on Filed:
                                                  FLSD 10/18/19
                                                         Docket 11/06/2019
                                                                  Page 8 of 11
                                                                            Page 8 of 28



   OJCommerce for use in the Florida Action, Defendant and its counsel thus have violated the terms

   of the Protective Order.

          Tellingly, Static Media learned of Leader’s disclosure of the Glazer Deposition and the

   DoVale Deposition from OJCommerce’s counsel in the Florida Action, and not from Leader or its

   counsel. In fact, Leader has never informed either the Court or Static Media of Leader’s disclosure

   of the Glazer Deposition or DoVale Deposition to OJCommerce, nor did Leader ever seek

   permission from the Court or Static Media to make such disclosures. (Bushnell Decl., ¶ 4.) Leader

   also never challenged any of Static Media’s confidentiality designations as permitted under

   paragraph 12 of the Protective Order.

          Instead, Leader made its disclosures of the Glazer Deposition and DoVale Deposition to

   OJCommerce in secret and under the guise of a joint defense agreement. However, Leader cannot

   avoid the restrictions of the Protective Order through a joint defense agreement with OJCommerce.

   Nor can Leader make an end-run around this Court’s Protective Order through a secret agreement

   with OJCommerce related to an entirely separate case to which Leader is not even a party.

          Leader’s disclosure of the Glazer Deposition and DoVale Deposition to OJCommerce is

   particularly troubling because those deposition transcripts and exhibits contain Highly

   Confidential – Trial Counsels’ Eyes Only information related to Static Media’s sales, revenues

   and customers as well as the Licensing Agreement. Even Leader itself could not use or view such

   Highly Confidential – Trial Counsels’ Eyes Only information in this case. However, Leader’s

   counsel nevertheless disclosed this Highly Confidential – Trial Counsels’ Eyes Only information

   to OJCommerce for its unfettered and unrestricted use, both as a competitor of Static Media and

   against Static Media in the Florida Action. Because OJCommerce is not bound by the terms of

   the Protective Order and has not subjected itself to the jurisdiction of this Court, Static Media



                                                       8
Case 0:19-cv-60270-RKA
         Case: 3:18-cv-00330-wmc
                         Document 29-1
                                  Document
                                       Entered
                                           #: 58
                                               on Filed:
                                                  FLSD 10/18/19
                                                         Docket 11/06/2019
                                                                  Page 9 of 11
                                                                            Page 9 of 28



   cannot enforce the protections of the Protective Order against OJCommerce in this Court and Static

   Media has no control over how its confidential information will be used by OJCommerce.

          Importantly, Static Media has not produced the Licensing Agreement or any other

   documents from this case in the Florida Action. (Warner Decl., ¶ 9.) Nor has Static Media

   disclosed its sales or revenue information to OJCommerce in the Florida Action. (Id. at ¶ 10.)

   Leader’s unauthorized disclosure of the Glazer Deposition and DoVale Deposition to

   OJCommerce thus has provided OJCommerce with confidential information that has not been

   produced in the Florida Action and is not governed by any protective order entered in that case.

   Leader’s disclosure has jeopardized Static Media’s ability to negotiate an early resolution in the

   OJCommerce case. (Id. at ¶ 11.) Regardless, Leader’s disclosure of the Glazer Deposition and

   DoVale Deposition to OJCommerce for use in the Florida Action remains a violation of the terms

   of the Protective Order.

          Leader and its counsel should be sanctioned for these willful violations of the Protective

   Order, both pursuant to Rule 37 and the Court’s inherent power to sanction bad faith litigation

   misconduct. See, e.g., Scott v. Chuhak & Tecson, P.C., 725 F.3d 772, 778-79 (7th Cir. 2013)

   (upholding sanctions imposed for violation of protective order); GQ Sand, LLC, 278 F. Supp. 3d

   at 1118 (holding the defendants’ attorneys in civil contempt for violating protective order by using

   confidential materials for a purpose unrelated to lawsuit); Encap, LLC, 2014 U.S. Dist. LEXIS

   160156 at *5-10 (imposing sanctions on plaintiff’s attorney for violations of protective order);

   Frazier, 2005 U.S. Dist. LEXIS 2358 at *2-3, 12-13 (sanctioning plaintiffs and their attorneys for

   each violation of protective order); see also Rule 37(b)(2)(A)(vii) and (C).

          “A district court certainly can consider the extent of the prejudice to the opposing party

   when determining an appropriate sanction. But a district court’s inherent power to sanction for



                                                        9
Case 0:19-cv-60270-RKA
         Case: 3:18-cv-00330-wmc
                         Document 29-1
                                  Document
                                       Entered
                                           #: 58
                                               on Filed:
                                                  FLSD 10/18/19
                                                         Docket 11/06/2019
                                                                  Page 10 ofPage
                                                                             11 10 of 28



    violations of the judicial process is permissibly exercised not merely to remedy prejudice to a

    party, but also to reprimand the offender and ‘to deter future parties from trampling upon the

    integrity of the court.’” Salmeron, 57 F.3d at 797 (quoting Dotson, 321 F.3d at 668). Accordingly,

    sanctions “must be sufficient to constitute actual punishment and must serve as a specific and

    general deterrent to future violations in this case and others.” Frazier, 2005 U.S. Dist. LEXIS

    2358 at *12. “The Supreme Court has stated that ‘Rule 37 sanctions must be applied diligently

    both ‘to penalize those whose conduct may be deemed to warrant such a sanction, [and] to deter

    those who might be tempted to such conduct in the absence of such a deterrent.’” Encap, LLC,

    2014 U.S. Dist. LEXIS 160156 at *9 (quoting Roadway Exp., Inc., 447 U.S. at 763-64).

           Applying this standard to Leader and its counsel, Static Media respectfully requests that

    the Court impose the following sanctions on Leader and its counsel for their violations of the

    Protective Order:

           1) An order from the Court holding Leader and its counsel in contempt of the Protective

               Order and in violation of the sealing procedures of this Court;

           2) An order requiring Leader and its counsel to identify and produce to Static Media all

               of their communications with OJCommerce and its counsel related to this case, along

               with a specific accounting of each disclosure of information designated by Static Media

               as Confidential or Highly Confidential – Trial Counsels’ Eyes Only pursuant to the

               Protective Order by Leader or its counsel to any third party;

           3) A fine of $1,000 for each violation of the Protective Order to be paid to Static Media

               by Leader and its counsel, jointly and severally; and

           4) An award of the reasonable attorneys’ fees and costs incurred by Static Media in

               connection with this Motion.



                                                       10
Case 0:19-cv-60270-RKA
         Case: 3:18-cv-00330-wmc
                         Document 29-1
                                  Document
                                       Entered
                                           #: 58
                                               on Filed:
                                                  FLSD 10/18/19
                                                         Docket 11/06/2019
                                                                  Page 11 ofPage
                                                                             11 11 of 28



    Such sanctions are consistent with those imposed for similar violations of protective orders in other

    cases. See, e.g., Grove Fresh Distribs., Inc. v. John Labatt, LTD, 299 F.3d 635, 638-39 (7th Cir.

    2002) (discussing award of attorneys’ fees and costs and fine for violations of protective order);

    Encap, LLC, 2014 U.S. Dist. LEXIS 160156 at *8-10 (imposing sanctions of an accounting and

    an award of reasonable attorneys’ fees and costs for violation of protective order); Frazier, 2005

    U.S. Dist. LEXIS 2358 at *12-13 (imposing sanctions of monetary fine and an award of reasonable

    attorneys’ fees and costs for violations of protective order).

                                              CONCLUSION

           For all of the foregoing reasons, the Court should grant this Motion and impose appropriate

    sanctions on Leader and its counsel for their violations of the Protective Order.

           Respectfully submitted this the 18th day of October, 2019.


                                                          /s/ Harry E. Van Camp
                                                          DEWITT LLP
                                                          Harry E. Van Camp (#1018568)
                                                          Elijah B. Van Camp (# 1100259)
                                                          Two East Mifflin Street, Suite 600
                                                          Madison, WI 53703-2865
                                                          608-255-8891
                                                          hvc@dewittllp.com
                                                          evc@dewittllp.com

                                                          FISHERBROYLES, LLP
                                                          Vincent Bushnell
                                                          (Admitted pro hac vice)
                                                          945 East Paces Ferry Rd., NE
                                                          Suite 2000
                                                          Atlanta, GA 30326
                                                          678-902-7190
                                                          vincent.bushnell@fisherbroyles.com
                                                          Attorneys for Plaintiff Static Media LLC




                                                         11
Case 0:19-cv-60270-RKA
           Case: 3:18-cv-00330-wmc
                          Document 29-1
                                    Document
                                        Entered
                                             #: 59
                                                on FLSD
                                                    Filed:Docket
                                                           10/18/19
                                                                 11/06/2019
                                                                     Page 1 ofPage
                                                                               2   12 of 28



                              IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WISCONSIN

       STATIC MEDIA LLC,
                        Plaintiff,
                v.
                                                                        Case No.: 18-CV-330
       LEADER ACCESSORIES LLC,
                        Defendant.


                          DECLARATION OF VINCENT BUSHNELL, ESQ.


           I, Vincent Bushnell, Esq., hereby declare pursuant to 28 U.S.C. § 1746 as follows:

           1.        I am over the age of eighteen (18) years old, have personal knowledge of the facts

    stated herein, and am competent to be a witness. I make this Declaration in support of Plaintiff

    Static Media LLC’s (“Static Media”) Motion for Sanctions Against Defendant Leader Accessories,

    LLC.

           2.        I am a Partner at FisherBroyles, LLP, 945 East Paces Ferry Rd. NE, Suite 2000,

    Atlanta, Georgia 30326, and am counsel for Static Media in this case.

           3.        Static Media has never agreed to remove or de-designate any Confidential or

    Highly Confidential – Trial Counsels’ Eyes Only designations made by Static Media pursuant to

    the Protective Order [Doc. 13-1] entered in this case for the transcripts or exhibits to the Deposition

    of Gary M. Glazer dated January 24, 2019 (“Glazer Deposition”) or the Deposition of Anthony

    DoVale, Jr. dated January 24, 2019 (“DoVale Deposition”) other than in connection with

    Defendant’s Motion for Summary Judgment of Invalidity, or in the Alternative, Non-Infringement

    [Doc. 28-30].

           4.        Defendant Leader Accessories, LLC (“Defendant”) has never requested that Static

    Media change the designation of any information or document in either the Glazer Deposition or

                                                      1
Case 0:19-cv-60270-RKA
           Case: 3:18-cv-00330-wmc
                          Document 29-1
                                    Document
                                        Entered
                                             #: 59
                                                on FLSD
                                                    Filed:Docket
                                                           10/18/19
                                                                 11/06/2019
                                                                     Page 2 ofPage
                                                                               2   13 of 28



    DoVale Deposition pursuant to paragraph 12 of the Protective Order.

           5.       Static Media has never agreed to allow Defendant to disclose any information or

    documents designated as Confidential or Highly Confidential – Trial Counsels’ Eyes Only by

    Static Media to any third party, including OJCommerce, LLC (“OJCommerce”).

           6.       Like Defendant, OJCommerce sells stadium chairs that compete with those sold by

    Static Media.

           7.       Attached hereto as Exhibit A is a true and correct copy of the proposed Stipulated

    Protective Order filed by the parties on September 14, 2018 [Doc. 13-1].

           8.       Attached hereto as Exhibit B is a true and correct copy of the court’s order accepting

    and entering the parties’ stipulated protective order [Dkt. 14].

           I declare under penalty of perjury that the foregoing facts are true and correct.

           Dated this 18th day of October, 2019.

                                                   __/s/ Vincent Bushnell________________
                                                   VINCENT BUSHNELL




                                                      2
Case 0:19-cv-60270-RKA
         Case: 3:18-cv-00330-wmc
                         Document Document
                                  29-1 Entered
                                           #: 59-1
                                               on FLSD
                                                   Filed:Docket
                                                          10/18/19
                                                                11/06/2019
                                                                    Page 1 ofPage
                                                                              11 14 of 28




                               EXHIBIT A
Case 0:19-cv-60270-RKA
         Case: 3:18-cv-00330-wmc
                         Document Document
                                  29-1 Entered
                                           #: 59-1
                                              13-1
                                               on FLSD
                                                   Filed:Docket
                                                          09/14/18
                                                          10/18/19
                                                                11/06/2019
                                                                    Page 2
                                                                         1 ofPage
                                                                              10 15 of 28
                                                                              11



                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WISCONSIN

        STATIC MEDIA LLC,

                         Plaintiff,
                 v.                                              Case No. 18-cv-330-wmc

        LEADER ACCESORIES LLC,

                         Defendant.

                                 STIPULATED PROTECTIVE ORDER


                The Court issues this Protective Order to facilitate the progress of disclosure and

       production of documents under the Federal Rules of Civil Procedure and the Local Rules

       of the Court.

                In support of this Protective Order, the Court finds that:

                1.        Documents or information containing confidential proprietary and

       business information and/or trade secrets (“Confidential” and “Highly Confidential –

       Trial Counsels’ Eyes Only” information) are likely to be disclosed or produced during the

       course of discovery in this litigation by both parties and non-parties;

                2.        The parties and non-parties to this litigation may assert that public

       dissemination and disclosure of Confidential or Highly Confidential – Trial Counsels’

       Eyes Only information could cause injury or damage to the party or non-party disclosing

       or producing the information, and could place that party or non-party at a competitive

       disadvantage;

                3.       To protect the respective interests of the parties and non-parties, and

       to facilitate the progress of disclosure and discovery in this case, the following Order should

       issue:
Case 0:19-cv-60270-RKA
         Case: 3:18-cv-00330-wmc
                         Document Document
                                  29-1 Entered
                                           #: 59-1
                                              13-1
                                               on FLSD
                                                   Filed:Docket
                                                          09/14/18
                                                          10/18/19
                                                                11/06/2019
                                                                    Page 3
                                                                         2 ofPage
                                                                              10 16 of 28
                                                                              11



              IT IS HEREBY ORDERED THAT:

              1.       As used in this Protective Order, these terms have the following meanings:

                      “Trial Counsel” means counsel of record;

                      “Confidential” documents are documents designated pursuant to paragraph
                      2;

                      “Highly Confidential – Trial Counsels’ Eyes Only” documents are the
                      subset of Confidential documents designated pursuant to paragraph 5;

                      “Documents” are all printed and electronically-stored information,
                      documents, materials and recordings within the scope of Fed. R. Civ. P. 34;

                      “Written Assurance” means an executed document in the form attached as
                      Exhibit A.

              2.      By identifying a document or information as Confidential, a party may

       designate any document or information, including interrogatory responses, other

       discovery responses or transcripts that constitute or contain trade secret or other

       confidential information.

              3.      All Confidential information and documents, along with the information

       contained in the documents, shall be used solely for the purpose of this action and no

       person receiving such information or documents shall, directly or indirectly, transfer,

       disclose or communicate in any way the information or the contents of the documents to

       any person other than those specified in paragraph 4.

              4.      Access to any Confidential information or document shall be limited to:

                      a.     the Court and its officers;

                      b.     Trial Counsel and their office associates, legal assistants, and
                             stenographic and clerical employees;

                      c.     persons shown on the face of the document to have authored or
                             received it;




                                                    2
Case 0:19-cv-60270-RKA
         Case: 3:18-cv-00330-wmc
                         Document Document
                                  29-1 Entered
                                           #: 59-1
                                              13-1
                                               on FLSD
                                                   Filed:Docket
                                                          09/14/18
                                                          10/18/19
                                                                11/06/2019
                                                                    Page 4
                                                                         3 ofPage
                                                                              10 17 of 28
                                                                              11



                      d.      court reporters retained to transcribe testimony;

                      e.      employees of the parties who are actively engaged in assisting
                              counsel with respect to this litigation;

                      f.      outside independent persons (i.e., persons not currently or formerly
                              employed by, consulting with or otherwise associated with any
                              party) who are retained by a party or its attorneys to furnish
                              consulting, technical or expert services and/or to give testimony in
                              this action and have executed the “Written Assurance” as specified
                              below;

                      g.      Any person to whom the such information has previously been
                              disclosed by the designating party;

                      h.      Any other person for whom the party receiving the information can
                              show good cause, but only upon order of the Court or with advance
                              written permission of the designating party; and

                      i.      Mediators or similar outside parties and their staffs enlisted by the
                              parties to assist in the resolution of the claims and defenses of the
                              parties.

              5.      The parties shall have the right to further designate Confidential

       information or documents or portions of documents as Highly Confidential – Trial

       Counsels’ Eyes Only if the producing party deems the information or documents to be

       particularly sensitive, such that even its limited use by a person designated in paragraph

       4(e) in connection with the litigation would risk the loss of a competitive advantage

       (e.g., confidential, scientific or technical research, business plans, strategies, product

       plans or financial records). Disclosure of such information and documents shall be limited

       to the persons designated in paragraphs 4(a) - (d) and (f) – (i).

              6.      Third parties producing information or documents in this action may also

       designate information or documents as Confidential or Highly Confidential – Trial

       Counsels’ Eyes Only subject to the same protections and constraints as the parties to the

       action. A copy of this Protective Order shall be served along with any subpoena served



                                                     3
Case 0:19-cv-60270-RKA
         Case: 3:18-cv-00330-wmc
                         Document Document
                                  29-1 Entered
                                           #: 59-1
                                              13-1
                                               on FLSD
                                                   Filed:Docket
                                                          09/14/18
                                                          10/18/19
                                                                11/06/2019
                                                                    Page 5
                                                                         4 ofPage
                                                                              10 18 of 28
                                                                              11



       in connection with this action. All information or documents produced by such third

       parties shall be treated as Highly Confidential – Trial Counsels’ Eyes Only for a period of

       14 days from the date of their production, and during that period any party may designate

       such information or documents as Confidential or Highly Confidential – Trial Counsels’

       Eyes Only pursuant to the terms of this Protective Order.

              7.      Before any person designated in 4(f) is given access to Confidential or

       Highly Confidential – Trial Counsels’ Eyes Only information, the individual shall first

       read this Order and, as is appropriate under the circumstances, either execute a “Written

       Assurance” in the form attached hereto as Exhibit A, acknowledge on the record that he

       or she has read and agrees to be bound by the terms of the Order and the jurisdiction of

       this Court for the sole purpose of enforcing same, or otherwise agree in writing to be

       bound by the terms of this Order and to submit to the jurisdiction of this Court for the

       sole purpose of enforcing this Order.

              8.      All depositions or portions of depositions taken in this action that contain

       trade secret or other confidential information may be designated Confidential or Highly

       Confidential – Trial Counsels’ Eyes Only and thereby obtain the protections accorded

       other Confidential or Highly Confidential – Trial Counsels’ Eyes Only documents.

       Confidentiality designations for depositions shall be made either on the record or by

       written notice to the other party within 14 calendar days of receipt of the transcript.

       Unless otherwise agreed, deposition transcripts shall be treated as Highly Confidential –

       Trial Counsels’ Eyes Only during the 14-calendar-day period following receipt of the

       transcript. The deposition of any witness (or any portion of such deposition) that

       encompasses Confidential or Highly Confidential – Trial Counsels’ Eyes Only information




                                                   4
Case 0:19-cv-60270-RKA
         Case: 3:18-cv-00330-wmc
                         Document Document
                                  29-1 Entered
                                           #: 59-1
                                              13-1
                                               on FLSD
                                                   Filed:Docket
                                                          09/14/18
                                                          10/18/19
                                                                11/06/2019
                                                                    Page 6
                                                                         5 ofPage
                                                                              10 19 of 28
                                                                              11



       shall be taken only in the presence of persons who are qualified to have access to

       such information. Notwithstanding any designation of material by a party under this Order

       as Confidential or Highly Confidential – Trial Counsels’ Eyes Only, any witness may

       be shown at a deposition, and examined on, any such material that the witness

       authored, previously reviewed, or previously received; the witness may also be shown

       at a deposition, and examined on, any such material for which specific documentary

       or testimonial evidence indicates (i) that the material was communicated to or from the

       witness, or (ii) that the witness was involved in the specific matter(s) addressed in the

       material, or if the producing party of the material agrees.

              9.      The inadvertent or unintentional failure to designate specific information

       or material as Confidential or Highly Confidential – Trial Counsels’ Eyes Only shall not

       be deemed a waiver in whole or in part of a producing party’s claim of confidentiality as

       to such material. Anyone who inadvertently fails to identify information or documents as

       Confidential or Highly Confidential – Trial Counsels’ Eyes Only shall promptly from the

       discovery of its oversight correct its failure by providing written notice of the error and

       substituted copies of the inadvertently-produced information or documents. Any party

       receiving such inadvertently unmarked information or documents shall make reasonable

       efforts to retrieve information or documents distributed to persons not entitled to receive

       information or documents with the corrected designation. The receiving party shall not

       be in violation of this Protective Order for any disclosure of information or documents

       made prior to receiving written notice.




                                                     5
Case 0:19-cv-60270-RKA
         Case: 3:18-cv-00330-wmc
                         Document Document
                                  29-1 Entered
                                           #: 59-1
                                              13-1
                                               on FLSD
                                                   Filed:Docket
                                                          09/14/18
                                                          10/18/19
                                                                11/06/2019
                                                                    Page 7
                                                                         6 ofPage
                                                                              10 20 of 28
                                                                              11



              10.    The parties agree that documents and information created after the filing

       date of this lawsuit which the parties contend in good faith based upon legal support is

       protected by the attorney-client privilege or work product doctrine need not be reported

       on a privilege log. This shall not preclude a party from challenging any so designated

       documents or information.

              11.    The inadvertent or unintentional disclosure by the producing party of

       information subject to a claim of attorney-client privilege or work product immunity shall

       not be deemed a waiver in whole or in part of the party’s claim of privilege or work-

       product immunity, either as to the specific information disclosed or as to any other

       information relating thereto or on the same or related subject matter. If a party has

       inadvertently produced information subject to a claim of immunity or privilege, the

       receiving party, upon request, shall promptly return or destroy the inadvertently-produced

       materials and all copies of those materials that may have been made or any notes

       regarding those materials shall be destroyed. The party returning such information may

       move the Court for an order compelling production of such information.

              12.    Any party may request a change in the designation of any information or

       document designated Confidential or Highly Confidential – Trial Counsels’ Eyes Only.

       Any such information or document shall be treated as designated until the change is

       completed. If the requested change in designation is not agreed to, the party seeking the

       change may move the Court for appropriate relief, providing notice to any third party

       whose designation of produced information or documents as Confidential or Highly

       Confidential – Trial Counsels’ Eyes Only in the action may be affected. The party

       asserting that the material is Confidential or Highly Confidential – Trial Counsels’ Eyes




                                                   6
Case 0:19-cv-60270-RKA
         Case: 3:18-cv-00330-wmc
                         Document Document
                                  29-1 Entered
                                           #: 59-1
                                              13-1
                                               on FLSD
                                                   Filed:Docket
                                                          09/14/18
                                                          10/18/19
                                                                11/06/2019
                                                                    Page 8
                                                                         7 ofPage
                                                                              10 21 of 28
                                                                              11



       Only shall have the burden of proving that the information or document in question is

       within the scope of protection afforded by Fed. R. Civ. P. 26(c).

               13.     Within 60 days of the termination of this action, including any appeals,

       each party shall either destroy or return to the opposing party all documents designated

       by the opposing party as Confidential or Highly Confidential – Trial Counsels’ Eyes

       Only and all copies of such documents, and shall destroy all extracts and/or data taken

       from such documents. Each party shall provide a certification as to such return or

       destruction within the 60-day period. Attorneys shall be entitled to retain, however, a set

       of all documents filed with the Court, all correspondence generated in connection with

       the action, documents constituting work product, and any deposition transcripts and

       deposition or trial exhibits.

               14.     Any party may apply to the Court for a modification of this Protective

       Order and nothing in this Protective Order shall be construed to prevent a party from

       seeking such further provisions enhancing or limiting confidentiality as may be

       appropriate.

               15.     No action taken in accordance with this Protective Order shall be

       construed as a waiver of any claim or defense in the action or of any position as to

       discoverability or admissibility of evidence.

               16.     This Protective Order shall remain in effect after the final action, unless

       otherwise ordered by the Court, and the Court shall retain jurisdiction over the parties for

       enforcement of the provisions.




                                                       7
Case 0:19-cv-60270-RKA
         Case: 3:18-cv-00330-wmc
                         Document Document
                                  29-1 Entered
                                           #: 59-1
                                              13-1
                                               on FLSD
                                                   Filed:Docket
                                                          09/14/18
                                                          10/18/19
                                                                11/06/2019
                                                                    Page 9
                                                                         8 ofPage
                                                                              10 22 of 28
                                                                              11



             It is so ORDERED by the COURT.


       ENTERED this _____ day of _______________, 2018.



                                                    WILLIAM M. CONLEY
                                                    District Judge




                                              8
Case 0:19-cv-60270-RKA
        Case:
         Case:3:18-cv-00330-wmc
               3:18-cv-00330-wmc
                         DocumentDocument
                                 Document
                                 29-1 Entered
                                          #:
                                           #:59-1
                                              13-1
                                               on FLSD
                                                   Filed:
                                                   Filed:Docket
                                                          10/18/19
                                                           09/14/18
                                                                 11/06/2019
                                                                    Page
                                                                     Page10
                                                                          9 of
                                                                            of
                                                                             Page
                                                                               10
                                                                               11 23 of 28



                                            EXHIBIT A

                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WISCONSIN

        STATIC MEDIA LLC,

                         Plaintiff,
                v.                                              Case No. 18-cv-330-wmc

        LEADER ACCESSORIES LLC,

                         Defendant.

                        NOTICE OF ADHERENCE TO PROTECTIVE ORDER



                                                                    declares that:

               I reside at

       in the city of                       , county of                     state of        ;

               I am currently employed by

       located at

       and my current job title is                                      .

               I have read and believe I understand the terms of the Protective Order dated

                                                   , filed in Case No. 18-cv-330-wmc pending

       in the United States District Court for the Western District of Wisconsin. I agree to

       comply with and be bound by the provisions of the Protective Order. I understand that

       any violation of the Protective Order may subject me to sanctions by the Court.

               I shall not divulge any information or documents or copies of documents

       designated Confidential or Highly Confidential – Trial Counsels’ Eyes Only obtained

       pursuant to such Protective Order or the contents of such documents to any person other




                                                   9
Case 0:19-cv-60270-RKA
        Case: 3:18-cv-00330-wmc
                         DocumentDocument
                                 29-1 Entered
                                          #: 59-1
                                             13-1
                                               on FLSD
                                                   Filed:Docket
                                                         09/14/18
                                                         10/18/19
                                                                11/06/2019
                                                                   Page 11
                                                                         10 of
                                                                            Page
                                                                               10 24 of 28
                                                                               11



       than those specifically authorized by the Protective Order. I shall not copy or use such

       information or documents except for the purposes of this action and pursuant to the terms

       of the Protective Order.

                 As soon as practical, but no later than 30 days after final termination of

        this action, I shall return to the attorney from whom I have received any documents

        in my possession designated Confidential or Highly Confidential – Trial Counsels’

        Eyes Only and all copies, excerpts, summaries, notes, digests, abstracts, and indices

        relating to such documents.

                 I submit myself to the jurisdiction of the United States District Court for

        the Western District of Wisconsin for the purpose of enforcing or otherwise providing

        relief relating to the Protective Order.

                I declare under penalty of perjury that the foregoing is true and correct.

       Dated:
                                                       (Signature)




                                                     10
Case 0:19-cv-60270-RKA
          Case: 3:18-cv-00330-wmc
                          Document 29-1
                                   Document
                                        Entered
                                            #: 59-2
                                                on FLSD
                                                     Filed:
                                                         Docket
                                                            10/18/19
                                                                 11/06/2019
                                                                     Page 1 of
                                                                            Page
                                                                               2 25 of 28




                               EXHIBIT B
    Case 0:19-cv-60270-RKA
              Case: 3:18-cv-00330-wmc
                              Document 29-1
                                       Document
                                            Entered
                                                #: 59-2
                                                    on FLSD
                                                         Filed:
                                                             Docket
                                                                10/18/19
                                                                     11/06/2019
                                                                         Page 2 of
                                                                                Page
                                                                                   2 26 of 28


Julie L. Wilcox

From:                wiwd_ecf@wiwd.uscourts.gov
Sent:                Friday, September 14, 2018 11:26 AM
To:                  wiwd_nef@wiwd.uscourts.gov
Subject:             Activity in Case 3:18-cv-00330-wmc Static Media LLC v. Leader Accessories LLC Order on Motion for
                     Protective Order


ThisisanautomaticeͲmailmessagegeneratedbytheCM/ECFsystem.PleaseDONOTRESPONDtothiseͲmail
becausethemailboxisunattended.
***NOTETOPUBLICACCESSUSERS***JudicialConferenceoftheUnitedStatespolicypermitsattorneysofrecordand
partiesinacase(includingproselitigants)toreceiveonefreeelectroniccopyofalldocumentsfiledelectronically,if
receiptisrequiredbylawordirectedbythefiler.PACERaccessfeesapplytoallotherusers.Toavoidlatercharges,
downloadacopyofeachdocumentduringthisfirstviewing.However,ifthereferenceddocumentisatranscript,the
freecopyand30pagelimitdonotapply.

                                                    U.S.DistrictCourt

                                              WesternDistrictofWisconsin

Notice of Electronic Filing

Thefollowingtransactionwasenteredon9/14/2018at11:25AMCDTandfiledon9/14/2018
CaseName:        StaticMediaLLCv.LeaderAccessoriesLLC
CaseNumber:       3:18ͲcvͲ00330Ͳwmc    




Filer:             
DocumentNumber:14(Nodocumentattached)

DocketText:
** TEXT ONLY ORDER **
The parties' stipulated protective order [134] is accepted and entered as the court's order.
Signed by Magistrate Judge Stephen L. Crocker on 9/14/2018. (kwf) 


3:18ͲcvͲ00330ͲwmcNoticehasbeenelectronicallymailedto:

HarryE.VanCamphvc@dewittross.com,jlw@dewittross.com,ssg@dewittross.com

RodneyW.Kimesrkimes@bolgrienlaw.com

JenͲFengLeejflee@ltpacificlaw.com,dhsu@ltpacificlaw.com,jflee@ipfirm.us

ElijahByrnesVanCampevc@dewittross.com,rll@dewittross.com

VincentBushnellvincent.bushnell@fisherbroyles.com

3:18ͲcvͲ00330ͲwmcNoticewillbedeliveredbyothermeansto::


                                                             1
Case 0:19-cv-60270-RKA
           Case: 3:18-cv-00330-wmc
                          Document 29-1
                                    Document
                                        Entered
                                             #: 60
                                                on FLSD
                                                    Filed:Docket
                                                           10/18/19
                                                                 11/06/2019
                                                                     Page 1 ofPage
                                                                               2   27 of 28



                              IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WISCONSIN

       STATIC MEDIA LLC,
                        Plaintiff,                                     Case No.: 18-CV-330
                v.
       LEADER ACCESSORIES LLC,
                        Defendant.

                            DECLARATION OF SUSAN V. WARNER, ESQ.


           I, Susan v. Warner, Esq., hereby declare pursuant to 28 U.S.C. § 1746 as follows:

           1.        I am over the age of 18 and am otherwise sui juris.

           2.        I am an attorney duly authorized to practice law in the State of Florida and have

    been engaged in the practice of law since 2007.

           3.        I am a Partner at the law firm of FisherBroyles LLP and I represent Defendant Static

    Media LLC (“Static Media”) in the action styled Static Media, LLC v. OJCommerce, LLC, Case

    No. 0:19-cv-60270-WPD, pending in the United States District Court, Southern District of Florida

    (the “Florida Action”).

           4.        In the Florida Action, Static Media brought suit against OJCommerce, LLC

    (“OJCommerce”) for its infringement under 35 U.S.C. § 271 of United States Patent No.

    D771,400, entitled “STADIUM SEAT” issued on November 15, 2016 (the “‘D400 Patent”).

           5.        On September 26, 2019, I placed a call to counsel for OJCommerce, Shlomo Hecht,

    at approximately 4:57 p.m. I was returning Mr. Hecht’s call from earlier in the afternoon. The

    parties had been in engaged in settlement discussions and the purpose of the call was to continue

    those discussions. The call lasted for approximately 10 minutes.

           6.        In the course of the telephone call, Mr. Hecht informed me that OJCommerce had


                                                      1
Case 0:19-cv-60270-RKA
           Case: 3:18-cv-00330-wmc
                          Document 29-1
                                    Document
                                        Entered
                                             #: 60
                                                on FLSD
                                                    Filed:Docket
                                                           10/18/19
                                                                 11/06/2019
                                                                     Page 2 ofPage
                                                                               2   28 of 28



    entered into a joint defense agreement with Leader Accessories LLC and that, due to that joint

    defense agreement, OJCommerce had possession of all the materials, including deposition

    transcripts and agreements, from that litigation.

           7.      Mr. Hecht specifically mentioned being in possession of the Licensing and Royalty

    Agreement between Static Media and Belnick, Inc. dated November 11, 2015 (the “Licensing

    Agreement”) and that he had knowledge of the specific terms of the Licensing Agreement,

    including terms related to the royalty paid to Static Media under that agreement.

           8.      This declaration is made as a written record of my telephone call with Shlomo

    Hecht, Esq. on September 26, 2019 from 4:57 p.m. to 5:08 p.m. and this is an event I personally

    experienced at that time and I wrote this declaration when the matter was fresh in my memory and

    it correctly reflects my knowledge at that time.

           9.      Static Media has not produced the Licensing Agreement or any other documents

    from this case in the Florida Action.

           10.     Static Media has not disclosed its sales or revenue information to OJCommerce in

    the Florida Action.

           11.     Static Media’s ability to successfully negotiate an early resolution with

    OJCommerce has been jeopardized by the disclosure of confidential information and documents

    made by Leader Accessories, LLC in violation of the protective order in the Wisconsin case.

           I declare under penalty of perjury that the foregoing facts are true and correct.

           Dated this 18th day of October, 2019.



                                                  __/s/ _Susan V. Warner_______________
                                                  SUSAN V. WARNER




                                                        2
